Wade, O. J.
1. The corpus delicti, as well as any other substantive fact in a criminal case, may be proved by circumstantial evidence; but where such evidence alone is relied upon to show a violation of a penal law, it must be “so conclusive as to exclude every reasonable hypothesis other than that a crime has been committed.” Ray v. State, 4 Ga. App. 67 (2), 70 (60 S. E. 816). There was no dii-eet evidence in this case that any cottonseed had been stolen, and the circumstances in proof were insufficient to establish the fact to the exclusion of every other reasonable hypothesis. The trial judge, therefore, erred in ovrruling the motion for a new trial.
2. The exceptions not dealt with above either relate to matters which can scarcely recur on another trial, or else need not be considered, in view of the foregoing ruling.

Judgment reversed.


George and Luke, JJ., concur.